                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 MOISES ECHEVARRIA,                                      Civil Action No. 20-498 (SDW)

                Plaintiff,

        v.                                                MEMORANDUM OPINION

 ESSEX COUNTY DEPARTMENT OF
 CORRECTIONS, et al.,

                Defendants.


       IT APPEARING THAT:

       1. On or about January 14, 2020, Plaintiff Moises Echevarria filed his initial complaint in

this matter. (ECF No. 1). In his complaint, Plaintiff sought to bring claims under 42 U.S.C. §

1983 arising out of injuries he suffered while leaving his top bunk while incarcerated at the Essex

County Correctional Facility. (Id.).

       2. On February 20, 2020, this Court entered an order and memorandum opinion which

granted Plaintiff in forma pauperis, screened, and dismissed Plaintiff’s initial complaint. (ECF

Nos. 4-5). In dismissing Plaintiff’s complaint, this Court noted that Plaintiff had only named two

Defendants – a private corporation against whom he’d made no allegations, and the Essex County

Department of Corrections, which is not a proper § 1983 defendant. This Court therefore

dismissed the Department with prejudice, and dismissed the remaining defendant without

prejudice. (ECF No. 4 at 3-4).

       3. On or about March 9, 2020, Plaintiff filed an amended complaint. (ECF No. 6).

       4. On March 16, 2020, this Court screened and dismissed the amended complaint as

Plaintiff had failed to state a claim as to the only properly named Defendant. (ECF Nos. 7-8).




                                                1
       5. On or about March 23, 2020, Plaintiff filed a second amended complaint. (ECF No. 9).

In this second amended complaint, Plaintiff once again names only two Defendants – Essex

County, and the Essex County Department of Corrections. (ECF No. 6 at 1). Plaintiff’s second

amended complaint contains even fewer allegations than his previous complaint – he alleges only

that he is assigned to and is forced to sleep in a top bunk, that there is no ladder in his cell to aid

him in getting into and out of his bunk, and that he injured his back when he “jumped down from

the top bunk.” (Id. at 3-4). Plaintiff also alleges that the “facility encouraged and promoted

practice” of getting on and off of the top bunk is for prisoners to use a window ledge as a step if

they cannot get into the bunk without one. (Id. at 3). Plaintiff does not allege that there is any

official policy suggesting the use of the window ledge, nor does he provide any allegations

regarding who “encouraged and promoted” the use of the window ledge. (Id.).

       4. Because Plaintiff has been granted in forma pauperis status, this Court is required to

screen his amended complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B). Pursuant to the statute,

this Court must sua sponte dismiss any claim that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. Id. “The legal standard for dismissing a complaint for failure to state a claim pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

       5. In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is

“required to accept as true all factual allegations in the complaint and draw all inferences in the

facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a . . . motion to dismiss does not need detailed



                                                  2
factual allegations.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiff’s

“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       6. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. “Determining whether the allegations in a complaint are

plausible is a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)). Moreover,

while pro se pleadings are liberally construed, “pro se litigants still must allege sufficient facts in

their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013) (citation omitted) (emphasis added).

       7. Once again, the Court notes that the Essex County Department of Corrections was

dismissed from this matter with prejudice in the Court’s previous order. As the Department

remains an improper defendant under § 1983, see, e.g., Ewing v. Cumberland Cnty., 152 F. Supp.

3d 269, 301 (D.N.J. 2015); Harris v. Hudson Cnty. Jail, No. 14-6284, 2015 WL 1607703, at *5



                                                  3
(D.N.J. April 8, 2015), the Department shall once again be dismissed from this matter with

prejudice.

       8. Turning to Essex County, the only other named Defendant, Plaintiff has once again

failed to plead any facts connecting the County itself to his claims. As this Court previously

explained to Plaintiff, in order to plead a plausible claim for relief under § 1983, a plaintiff must

plead facts showing that the named defendants had personal involvement in the alleged wrongs.

Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 (3d Cir. 1988). To plead a plausible claim for relief

against a municipality, such as Essex County, a plaintiff must plead facts showing that the

municipal defendant caused the underlying constitutional violation through its issuance or

adoption of a policy, practice or custom. See, e.g., Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

690 n. 55 (1978). A municipally enacted policy, practice, or custom must therefore be the “moving

force” behind the alleged constitutional violation to hold the municipality liable. City of Canton

v. Harris, 489 U.S. 378, 389 (1989); see also Los Angeles Cnty. v. Humphries, 562 U.S. 29, 35-36

(2010). Here, Plaintiff identifies no municipally enacted or approved policy, practice, or custom,

but merely asserts that someone in the jail “encouraged and promoted” him to use a window ledge

to help him get in and out of his bunk if he cannot otherwise do so unaided. Plaintiff has provided

no facts connecting this recommended procedure to the County itself rather than some unnamed

officer or other actor within the jail, nor has he in any way alleged any facts which would tend to

support his unadorned allegation that using the window ledge is in some way a promoted practice.

Plaintiff has therefore failed to allege any actual facts which would connect the County to the

alleged wrongs, and the County must therefore be dismissed from this action without prejudice.

As the County is the only remaining Defendant in the amended complaint, Plaintiff’s second

amended complaint (ECF No. 9) is dismissed in its entirety.



                                                 4
       9. In conclusion, Plaintiff’s second amended complaint (ECF No. 9) is DISMISSED in its

entirety. An appropriate order follows.



Dated: April 9, 2020

                                                  s/ Susan D. Wigenton
                                                  Hon. Susan D. Wigenton,
                                                  United States District Judge




                                             5
